Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3. 	Claim Status: Claims 18-36 will be allowable once the double patenting rejection overcome. 

Double Patenting

4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 18, 19, 27, 28 & 36 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-4 of application No. 16/913768. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (16/913768)
Claim 18: 
A target object tracking method, comprising: obtaining a first reference image of a target object and 
determining identification information of the target object; determining time information and location information of the target object in an image to be analyzed according to the first reference image, the image to be analyzed comprising the time information and the location information; 

determining a trajectory of the target object according to the time information and the location information of the target object; and generating tracking information for tracking the target object according to the trajectory of the target object and the identification information of the target object, 

wherein determining identification information of the target object comprises: 

when it is unable to detect the target object in an identification image library according to the first reference image of the target object,
determining a second reference image of the target object in the image to be analyzed, identification images in the identification image library comprising identification information of objects, and the definition of the second reference image being greater than that of the first reference image; detecting the target object in the identification image library according to the second reference image of the target object; and determining the identification information of the target object according to the target object detected in the identification image library.  
Claim 1: 
A target object tracking method, comprising: obtaining a first reference image of a target object; 
determining time information and location information of the target object in an image to be analyzed according to the first reference image, the image to be analyzed comprising the time information and the location information; 


determining a trajectory of the target object according to the time information and the location information of the target object; generating tracking information for tracking the target object according to the trajectory of the target object; 

determining an association object of the target object in the image to be analyzed; and determining a trajectory of the association object, 

wherein generating the tracking information for tracking the target object according to the trajectory of the target object comprises: generating the tracking information for tracking the target object according to the trajectory of the target object and the trajectory of the association object.


Claim 4: The method according to claim 3, wherein determining the identification information of the target object further comprises: when it is unable to detect the target object in the identification image library according to the first reference image of the target object, determining a second reference image of the target object in the image to be analyzed, the definition of the second reference image being greater than that of the first reference image; detecting the target object in the identification image library according to the second reference image of the target object; and determining the identification information of the target object according to the target object detected in the identification image library.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648